Citation Nr: 0712417	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for death pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to June 1959, 
December 1960 to December 1963, and again from December 1963 
to December 1969.  He died in July 1975.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 letter determination of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in July 1975 from hepato-renal failure 
and small bowel obstruction, due to intra-abdominal 
carcinomatosis, as a consequence of adenocarcinoma of the 
right colon, initially demonstrated years after service, and 
not shown by competent clinical evidence to be related to 
active service.

3.  The appellant's countable annual income exceeds the 
annual income limit of $6,634 effective December 2003, set by 
law for payment of VA death pension benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

2.   The criteria for VA improved death pension benefits have 
not been met. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 
3.21, 3.23 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that 
an effective date for the award of benefits will be assigned 
if the benefits sought are granted.  

In the present case, VA satisfied its duty to notify by means 
of February 2005 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence, as well as requested that she submit 
any evidence in her possession pertaining to the claims.  The 
Board observes that the aforementioned letters did not 
provide the appellant with notice of the type of evidence 
necessary to establish an effective date for the award of any 
benefit sought.  However, despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for entitlement to service 
connection for the cause of the veteran's death and 
entitlement to death pension benefits, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment and hospital records.  Additionally, the claims 
file contains the appellant's statements in support of her 
claims.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claims.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.

Legal Criteria and Analysis

1.  Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the appellant asserts that service connection 
for the cause of the veteran's death is warranted.  At the 
outset, the Board notes that the veteran, during his 
lifetime, had not established service connection for any 
disability.  Accordingly, the only question before the Board 
is whether the fatal hepato-renal failure and small bowel 
obstruction, due to intra-abdominal carcinomatosis, as a 
consequence of adenocarcinoma of the right colon, were 
incurred in or aggravated by service, such that service 
connection would be warranted.

Here, the veteran's July 1975 death certificate establishes 
that the cause of the veteran's death was hepato-renal 
failure and small bowel obstruction, due to intra-abdominal 
carcinomatosis, as a consequence of adenocarcinoma of the 
right colon.  However, a review of the veteran's service 
medical records does not show any in-service complaint of, or 
treatment for, any of the diseases or disabilities that 
caused the veteran's death.  Indeed, the record reflects that 
the first diagnosis of any of the veteran's fatal conditions, 
was in 1974 (many years after his discharge from service), 
when he was initially diagnosed with colon cancer.  Moreover, 
the record does not contain any clinical opinion that 
etiologically relates the veteran's death from hepato-renal 
failure and small bowel obstruction, due to intra-abdominal 
carcinomatosis, as a consequence of adenocarcinoma of the 
right colon, to any incident of the veteran's service.  

The Board acknowledges the appellant's contention that the 
veteran's fatal hepato-renal failure and small bowel 
obstruction, due to intra-abdominal carcinomatosis, as a 
consequence of adenocarcinoma of the right colon, were 
related to Agent Orange exposure while the veteran was in 
Vietnam.  In this regard, the veteran's service personnel 
records indeed show that he was stationed in Vietnam 
including from April 1966 to September 1966.  Therefore, it 
is presumed that he was exposed to Agent Orange while in 
service.

As noted above, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  

With respect to the appellant's claim that the conditions 
that led to the veteran's death, particularly, his colon 
cancer, were the result of Agent Orange exposure, the Board 
notes that the disabilities that have been positively 
associated with Agent Orange do not include colon cancer, 
hepato-renal failure; small bowel obstruction, or intra-
abdominal carcinomatosis.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  The Board notes that the appellant has described the 
veteran's fatal colon cancer as granular cell adenocarcinoma 
and soft tissue sarcoma, diseases which VA has positively 
associated with Agent Orange exposure.  Nonetheless, the 
Board, in reviewing the veteran's treatment records, does not 
observe where any physican characterized the veteran's fatal 
colon cancer or any of his other conditions as granular cell 
adenocarcinoma or soft tissue sarcoma.  The Board notes that 
the appellant has not established that she is an expert in 
any related field, and she is therefore not competent to 
medically recharacterize any of the conditions that medical 
physicians, many years ago, diagnosed the veteran with or 
reported that caused his death.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the appellant's association 
of the veteran's fatal conditions with the specific 
disability of granular cell adenocarcinoma and/ or soft 
tissue sarcoma will not be accorded any probative weight.

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's colon 
cancer, hepato-renal failure, small bowel obstruction, or 
intra-abdominal carcinomatosis to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his colon cancer, hepato-
renal failure; small bowel obstruction, or intra-abdominal 
carcinomatosis.  Therefore, in light of the above, the Board 
must conclude that service connection is not warranted for 
the veteran's cause of death, to include based on exposure to 
an herbicide agent while in Vietnam.

In conclusion, although, the appellant asserts that the 
veteran's death was etiologically related to Agent Orange 
exposure during his service in Vietnam, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The only medical evidence of record is to 
the effect that the veteran did not have a service-connected 
disability that either caused or contributed substantially or 
materially to his death from hepato-renal failure, small 
bowel obstruction, intra-abdominal carcinomatosis, and 
adenocarcinoma of the right colon.  Although, the Board is 
sympathetic to the appellant on the loss of her husband, and 
grateful for his service to this nation, the preponderance of 
the evidence is against a favorable decision for her claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002) and 38 C.F.R. § 3.102 (2006), but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied.

2.  Death Pension

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541 (West 2002). 

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 
C.F.R. § 3.23 (2006).

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2002). 

Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts 
(debts not incurred to secure real or personal property), if 
paid by the appellant.  38 C.F.R. § 3.272(h)(2006).  Such 
expenses may be deducted only for the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272(h)(2006). 

Compensation paid by the SSA will be considered income as 
received.  38 C.F.R. § 3.271(g)(2006).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.  Effective December 1, 2000, the maximum annual 
pension rate (MAPR) for an otherwise eligible claimant, 
without a dependent child, was $6,237.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.  Effective December 1, 
2001, the MAPR for an otherwise eligible claimant, without a 
dependent child, was $6,407.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  Effective December 1, 2002, the 
MAPR for an otherwise eligible claimant, without a dependent 
child, was $6,497.  Id.  Effective December 1, 2003, the MAPR 
for an otherwise eligible claimant, without a dependent 
child, was $6,634.  Id.  Effective December 1, 2004, the MAPR 
for an otherwise eligible claimant, without a dependent 
child, was $6,814.  Id.

The appellant applied for improved death pension benefits in 
May 2004.  On her VA Form 21-526, she reported that she 
received $943 per month, or $11,316 annually in benefits from 
the Social Security Administration.  She also reported that 
she received $11,000 per year in earnings.  Based on this 
information provided by the appellant, the Board finds that 
her total net worth (based on the amount of her reported 
Social Security benefits and her yearly earnings), is 
approximately $22,316.

The Board notes that expenses of the veteran's last illness 
and burial and for the veteran's just debts (debts not 
incurred to secure real or personal property), if paid by the 
appellant may be excluded from the appellant's income.  
However, such expenses may be deducted only for the 12-month 
annualization period in which they were paid.  In this case, 
the appellant reported that she paid $6,000 in funeral 
expenses for the veteran in 1975.  The Board observes that 
such funeral expenses were paid in 1975 and, as such, cannot 
be deducted now as the applicable 12-month annualization 
period has long since expired.

Based on the information summarized above, it cannot be 
disputed that the appellant's income is far in excess of 
$6,634, the maximum income a beneficiary with no dependents 
may have while still being eligible to receive improved death 
pension benefits.  Accordingly, the appellant's income is 
excessive for the receipt of improved death pension benefits.

The appellant is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for death pension and her 
potential entitlement will be considered in light of the 
facts then of record. At this time, however, the appellant 
does not meet the eligibility requirements for improved death 
pension benefits.





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to death pension is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


